Citation Nr: 1540185	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date prior to August 3, 2004, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

In a September 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to a disability rating in excess of 70 percent for PTSD and an earlier effective date prior to August 3, 2004, for the grant of service connection for PTSD. 


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to a disability rating in excess of 70 percent for PTSD and an earlier effective date prior to August 3, 2004, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2015 statement, the Veteran expressed a desire to withdraw the claims currently on appeal.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issues of entitlement to a disability rating in excess of 70 percent for PTSD and an earlier effective date prior to August 3, 2004, for the grant of service connection for PTSD, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 70 percent for PTSD has been withdrawn and dismissed. 

The appeal on the issue of entitlement to an earlier effective date prior to August 3, 2004, for the grant of service connection for PTSD has been withdrawn and dismissed.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


